DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Doucet et al. (US 2009/0038982 – hereinafter Doucet) and Sorgio Gedanke (US 2004/0256277 – hereinafter Gedanke).
Re Claims 8:
Clarke discloses safety packaging (1), designed to accommodate a blister (100) comprising at least one pill (T) located in a dimple (101) that is obstructed by a seal (102), said packaging (1) comprising a package (at 1) including a longitudinal axis (see Fig. 1 – axis point at 5), bounding an interior space in which is located a moveable wall (9) connected to (a spring-like element, resiliently bendable) means (15), with said packaging (1) comprising at least one upper wall (3) which comprises at least one first orifice (30) designed to accommodate the dimple (101) (see Fig. 12), where said moveable wall (9) and the upper wall (3) bound a recess (see Fig. 13), said moveable wall (9) configured to adopt two positions (see Figs. 12 and 13), a release position for the release of said at least one pill (T) from said dimple (see Fig. 13) and an obstructing position designed to enclose the seal (102) to block release of said at least one pill from said dimple (see Figs. 12 and 14), said moveable wall (9) comprising at least one second orifice (90) which positions itself facing said at least one first orifice (30) so as to be aligned with said seal (102) when the moveable wall (9) is in the release position (see Fig. 13) (see Figs. 1-14), but fails to teach an elastic means and the elastic means comprising two means of grasping located on opposite sides of the longitudinal axis, wherein the elastic means comprises an elastic loop, and the two means of grasping are situated at lateral extremities of said elastic loop, and wherein said elastic loop is stressed in transverse compression relative to the longitudinal axis (X,X’) by inward movement of the two means of grasping to cause the movable wall to move along the longitudinal axis.

Doucet teaches an elastic means (4) (see Abstract) (see Figs. 1-11).  Re Claim 15: Doucet teaches wherein the elastic means (4) comprises an elastic loop (see Abstract, see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Clarke with that of Doucet to provide a selection of material commonly known within the art for biasing purposes as obvious to one of ordinary skill in the art.

Gedanke teaches a (biasing) means and the (biasing) means comprising two means of grasping (G) located on opposite sides of a longitudinal axis, wherein the (biasing)  means comprises a (biasing) loop (circular formation defined by E and F), and the two means of grasping (G) are situated at lateral extremities of said (biasing) loop (see Fig. 1), and wherein said (biasing) loop is stressed in transverse compression relative to the longitudinal axis by inward movement of the two means of grasping (G) (see Fig. 3) to cause (by way of allowing) a movable wall (5) to move along the longitudinal axis (see Fig. 3) (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Clarke in view of Doucet and Gedanke to allow for exterior control of the biasing means while protecting the moveable wall.  




Further Re Claim 19:Clarke discloses wherein the packaging (1) further comprises a bottom wall (near 4) that is arranged transversally to the upper wall, whereas the means (15) comprises a compression stop (17) that is in contact with the bottom wall (near 4) (see Fig. 7).

Further Re Claim 20:
Clarke discloses wherein the packaging (1) further comprises a lower wall (4) that is located opposite the upper wall (3), with the said lower wall (4) comprising at least one third orifice (40) respectively aligned with said at least one first orifice (30) of the upper wall (3) (see Figs. 1-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651